41 A.3d 737 (2012)
210 N.J. 117
In the Matter of Robert J. BERNOT, an Attorney at Law (Attorney No. XXXXXXXXX).
D-85 September Term 2011 070230
Supreme Court of New Jersey.
May 3, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-371, concluding that ROBERT J. BERNOT of FLEMINGTON, who was admitted to the bar of this State in 1982, should be reprimanded for violating RPC 1.3 (lack of diligence), and good cause appearing;
It is ORDERED that ROBERT J. BERNOT is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.